Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-19-2002

Cybergenics Corp v. Chinery
Precedential or Non-Precedential: Precedential

Docket No. 01-3805




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Cybergenics Corp v. Chinery" (2002). 2002 Decisions. Paper 752.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/752


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed November 18, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3805

THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF CYBERGENICS CORPORATION, ON
BEHALF OF CYBERGENICS CORPORATION, DEBTOR
IN POSSESSION,

       Appellant

v.

*KATHLEEN CHINERY, Executrix of the Estate of Scott
Chinery; L&S RESEARCH CORPORATION; LINCOLNSHIRE
MANAGEMENT, INC.; LINCOLNSHIRE EQUITY FUND, L.P.

       (*Amended per order dated 11/19/01)
       (Amended per order dated 3/21/02)

On Appeal from the United States District Court
for the District of New Jersey

District Court Judge: The Honorable Garrett E. Brown, Jr.
(D.C. Civil No. 98-CV-03109)

Argued on July 15, 2002

Before: SCIRICA, ALITO, and FUENTES, Circuit   Judges

(Opinion Filed: September 20, 2002)

Present: BECKER, Chief Judge, SLOVITER, SCIRICA,
ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO,
FUENTES, and SMITH, Circuit Judges.




O R D E R

A majority of the active judges, who are not recused,
having voted for rehearing en banc in the above appeal, it
is ORDERED that the Clerk of this Court vacate the opinion
and judgment filed September 20, 2002, and list the above
for rehearing en banc at the convenience of the Court.
Judges Alito and Fuentes would allow the panel opinion to
stand pending en banc review.

       BY THE COURT:

       /s/ Edward R. Becker
       Chief Judge

DATED: November 18, 2002
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2